Matter of Angrisani (2016 NY Slip Op 06824)





Matter of Angrisani


2016 NY Slip Op 06824


Decided on October 19, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 19, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN
JOHN M. LEVENTHAL, JJ.


2003-05088	 ON

[*1]In the Matter of Juan R. Angrisani, admitted as Juan Roque Angrisani, a disbarred attorney. 


(Attorney Registration No. 2903649)
 
 

DECISION & ORDER
Motion by Juan R. Angrisani for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Angrisani was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the First Judicial Department on June 15, 1998, under the name Juan Roque Angrisani. By opinion and order on motion of this Court dated November 24, 2003, Mr. Angrisani was disbarred, effective immediately, based on his conviction of a felony (see Matter of Angrisani, 2 AD3d 14). By decision and order on motion of this Court dated July 6, 2015, Mr. Angrisani's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his character and general fitness to practice law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Juan Roque Angrisani is reinstated as an
attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Juan Roque Angrisani to the roll of attorneys and counselors-at-law.
ENG, P.J., RIVERA, DILLON, BALKIN and LEVENTHAL, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court